Title: From Thomas Jefferson to Henry Remsen, 26 October 1823
From: Jefferson, Thomas
To: Remsen, Henry

Dear SirMonticello
Oct. 26. 23.The bearer of this letter is mr Randolph, late Governor of this state, and my son in law. he goes to your city with a view to some pecuniary negociation, and being a stranger there, it becomes of great importance to him to understand well the ground he will be on, and the circumstances and persons which may have relation to his object. knowing no one more able than yourself to give him this information, nor more certain to do it faithfully, and assuring you that you cannot serve a more worthy character. I take the liberty of recommending him to your friendly counsel, and assure you of the gratification with which I shall recieve this proof of your friendship.It is very long indeed since the days of our connection. but I have never, in the mean time, omitted an occasion of enquiring after your well-being. and have learnt always with pleasure your success in life. I have generally enjoyed good health myself; but have now attained those years which the Psalmist tells us are but years of labour and sorrow, soon passing away, and we are gone. to reach this, you have still a good term to come. that it may be past in health and prosperity I sincerely pray, and add assurances of my unchanged friendship and great respect.Th: Jefferson